Name: 82/840/EEC: Council Decision of 22 November 1982 concerning the conclusion of a Community-COST Concertation Agreement on a concerted action project on the effect of processing on the physical properties of foodstuffs (COST Project 90 bis)
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-15

 Avis juridique important|31982D084082/840/EEC: Council Decision of 22 November 1982 concerning the conclusion of a Community-COST Concertation Agreement on a concerted action project on the effect of processing on the physical properties of foodstuffs (COST Project 90 bis) Official Journal L 353 , 15/12/1982 P. 0029 Spanish special edition: Chapter 16 Volume 1 P. 0131 Portuguese special edition Chapter 16 Volume 1 P. 0131 *****COUNCIL DECISION of 22 November 1982 concerning the conclusion of a Community-COST Concertation Agreement on a concerted action project on the effect of processing on the physical properties of foodstuffs (COST Project 90 bis) (82/840/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 82/839/EEC of 22 November 1982 adopting a concerted action project of the European Economic Community on the effect of processing on the physical properties of foodstuffs (1), and in particular Article 6 thereof, Having regard to the Council Decision of 15 February 1982 authorizing the Commission to negotiate an agreement between the Community and the non-member States participating in the European cooperation in the field of scientific and technical research (COST) for the implementation of a concerted action project on the effect of processing on the physical properties of foodstuffs, Having regard to the draft Decision submitted by the Commission, Whereas the Commission has completed these negotiations; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Community-COST Concertation Agreement on a concerted action project on the effect of processing on the physical properties of foodstuffs (COST Project 90 bis) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 22 November 1982. For the Council The President U. ELLEMANN-JENSEN (1) See page 25 of this Official Journal.